UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 18-1276


KIMBERLY STROUD,

                     Plaintiff - Appellant,

              v.

MECKLENBURG COUNTY SHERIFF’S OFFICE; NICOLE HAILEY, Sergeant,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Graham C. Mullen, Senior District Judge. (3:17-cv-00204-GCM)


Submitted: June 21, 2018                                          Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Kimberly Stroud, Appellant Pro Se. Sean Francis Perrin, WOMBLE BOND DICKINSON
(US) LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kimberly Stroud appeals the district court’s order dismissing her complaint. She

contends that the district court should have allowed her leave to amend her complaint to

add Mecklenburg County as a defendant. However, Stroud did not ask for leave to amend

in the district court, and we do not consider issues raised for the first time on appeal. See

In re Under Seal, 749 F.3d 276, 285 (4th Cir. 2014). Because Stroud’s informal brief does

not otherwise challenge the basis for the district court’s disposition, Stroud has forfeited

appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). We note, however, that because the

district court dismissed Stroud’s claim against Defendant Nicole Hailey for lack of subject-

matter jurisdiction, the dismissal of this claim should have been without prejudice. See S.

Walk at Broadlands Homeowner’s Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d 175,

185 (4th Cir. 2013). We thus modify the judgment to reflect that the dismissal of the claim

against Hailey is without prejudice.

       Accordingly, we affirm as modified the judgment of the district court. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                               AFFIRMED AS MODIFIED




                                             2